Citation Nr: 0528538	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for PTSD.  
A Notice of Disagreement was received in November 2001.  A 
Statement of the Case was issued in March 2002.  A timely 
appeal was received in June 2002.  

The veteran and his spouse appeared and testified at a 
hearing before the undersigned Veterans Law Judge held at the 
RO in June 2003.  The Board remanded the veteran's appeal to 
the Appeals Management Center (AMC) in November 2003 for 
further development.  The AMC issued a Supplemental Statement 
of the Case in February 2004 continuing the denial of the 
veteran's claim.  His appeal has been returned to the Board 
for final consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and § 4.125 (2005) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).

Initially the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD attributed to his 
account of his military service.  A January 2002 VA 
psychiatric examination sets forth the diagnosis of PTSD, the 
examiner indicating that the DSM-IV criteria for PTSD were 
met.  The Board finds, therefore, that the veteran has a 
diagnosis of PTSD consistent with the DSM-IV criteria.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence that verifies 
his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not meant the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  His military personnel records reflect that 
he served in Vietnam from January 1970 to November 1970.  He 
has been awarded a National Defense Service Medal, a Vietnam 
Service Medal, an Army Commendation Medal and an Expert Badge 
M-16.  A National Defense Service Medal was awarded if a 
veteran served honorably between January 1, 1961, and August 
14, 1974.  United States of America Department of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
17, July 1990.  A Vietnam Service Medal was awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  Id. at D-20.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, at 7-7, September 1996.  The Army Commendation 
Medal was given to the veteran for meritorious achievement in 
connection with military operations against a hostile force.  
The Expert Badge for the M16 is an award given for showing 
excellence in the use of the M16 machine gun.  None of these 
medals indicate combat service.  

The veteran served with Company E of the 725th Maintenance 
Battalion, 25th Infantry Division as an airplane repair parts 
specialist.  For the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in the personnel records 
that he was assigned or participated in combat duties.  None 
of the veteran's awarded medals or decorations shows combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive an award for 
combat service is probative evidence that he likely did not 
participate in combat.  

Therefore, although the evidence shows that he served 
overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

The veteran alleges five in-service stressors.  First he 
alleges that in January 1970, while in Long Binh, he heard 
whistling sounds and witnessed mortar rounds about 75 feet 
out from him, and he felt fragments of metal hitting him from 
the mortar rounds.  The United States Armed Service Center 
for Research of Unit Records (USASCRUR) attempted to verify 
this alleged stressor but was unable to confirm that the 
725th Maintenance Battalion ever operated in Long Binh.  
Instead, it was determined that the 725th Maintenance 
Battalion had elements in Cu Chi, Tay Ninh, Dau Tieng, Xuan 
Loch and Operating Base Lynch, with Cu Chi being its 
documented main base.  The USASCRUR was unable to verify any 
mortar attacks on these sites during January 1970.

The veteran's second alleged stressor is that, during March 
1970, he was on bunker-line duty and was trapped by friendly 
fire, which forced him into taking cover in the bunker that 
was filled with rats as big as cats.  The USASCRUR reviewed 
the Operational Report - Lessons Learned submitted by the 
25th Infantry Division, the higher headquarters for the 725th 
Maintenance Battalion for the period ending April 30, 1970.  
The report documents that elements of the reporting unit 
killed seven enemy soldiers in four separate contacts on a 
rubber tree plantation three kilometers southeast of Cu Chi 
from March 16, 1970 through March 17, 1970.  There was no 
report of any friendly fire incidents in March 1970.  The 
USASCRUR was, therefore, unable to verify this alleged 
stressor.

The veteran's third alleged stressor is that, during the 
month of April 1970, he was assigned as a guard on the daily 
trash run along with several others, which was located 
outside the bunker line, and while performing those duties, 
they encountered enemy fire and he saw a guard from another 
unit take a round through the neck at the side of the head.  
The veteran does not know his name.  The USASCRUR was not 
able to verify this stressor.  It reviewed the 1970 Morning 
Reports of the 725th Maintenance Battalion, which can be used 
to verify daily personnel actions such as wounded in action, 
killed in action, missing in action, illness, assignments, 
attachments, or transfers.  Without specific information 
about the soldier who was killed, e.g., his name or unit, it 
is impossible for the USASCRUR to confirm his death.  Even if 
the USASCRUR was able to confirm this soldier's death, it 
would be impossible to confirm the veteran's presence at this 
incident.

The veteran's fourth alleged stressor is that, during June 
1970, he was assigned as a guard to the 12th Evacuation 
Medical Unit, and while performing his duties he observed the 
medics removing bodies from a field and putting them in body 
bags.  Such an incident would be impossible to be verified.  
Even if the Morning Reports verified the veteran's assignment 
as a guard to the 12th Evacuation Medical Unit, which they do 
not appear to since the USASCRUR did not report such a 
finding, the fact that the veteran witnessed bodies being put 
in body bags is not the type of incident that could be 
corroborated by official records.  This stressor therefore 
cannot be verified.

The veteran's final alleged stressor is that, during 
September 1970, he was assigned to guard duty, and when he 
reported he found a soldier that he had known, Spc4 Phelps, 
covered with a sheet.  He alleges that the sergeant of guard 
told him that Spc4 Phelps had jumped from the observation 
tower earlier.  At the time the veteran arrived, they were 
removing his body.  The veteran stated that he had seen 
Phelps earlier and had noticed how down he was.  The USASCRUR 
attempted to verify the death of Spc4 Phelps, but did not 
find any casualty in 1970 in the 725th Maintenance Battalion 
with the last name Phelps.  This alleged stressor is, 
therefore, not verified.

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and there is no 
independent verification of his reported in-service 
stressors.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for PTSD, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005), 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the 
appellant in August 2001, prior to the initial AOJ decision.  
This letter advised the veteran of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
evidence considered, the specific reasons why this particular 
claim was denied, and the information and evidence needed to 
substantiate the claim. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  Prior to enactment of the VCAA, the 
RO notified the veteran of the information and evidence 
needed to submit a well-grounded claim for PTSD, and 
requested that the veteran complete and submit a PTSD 
questionnaire regarding his alleged stressors.  The veteran 
failed to respond to this letter, and the RO denied his claim 
as not well grounded in July 2000.  On its own motion after 
the enactment of the VCAA, the RO sent the veteran VCAA 
notice in August 2001.  The VCAA letter provided informed the 
veteran that additional information or evidence was needed to 
support his claim and asked him to send that information or 
evidence to the RO.  When the veteran failed again to comply 
with the RO's request for information and evidence, the RO 
denied his claim in November 2001.  When read as a whole, the 
letters, rating decisions, Statement of the Case and 
Supplemental Statement of the Case give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
Finally, the veteran provided the requested information 
regarding his stressors at the Travel Board hearing held in 
June 2003.  

The veteran was also provided the text of the relevant 
regulation implementing the VCAA and told it was his 
responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  Thus, the Board considers the 
VCAA notice requirements met, and any error as to the timing 
of the notice to be harmless.

With respect to VA's duty to assist, the veteran's service 
medical and personnel records are in the file.  The veteran 
did not identify any recent VA or non-VA treatment received 
for PTSD.  The Board remanded the veteran's appeal to the AMC 
for further assistance in verifying the veteran's alleged 
stressors as supplied at the June 2003 hearing.  The AMC 
submitted a request to the USASCRUR, which responded in May 
2004.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided a VA examination in connection with 
his claim in January 2000.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


